Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	This application 17/313,993 is double patenting with case 15/451,158 (now patent US 11,010,778 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on January 13, 2022.  Further, similar with case 15/451,158 (now patent US 11,010,778 B2), independent claims 1, 10 and 19 a as a whole include a combination of limitations that has been found as significantly more.  
Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  
This is a supplemental NOA to provide a correct claim index (renumber claim 23 on claim index and delete the duplicate claim 13).  Claims 1-7, 10-16, and 19-25 are allowed.  The Examiner’s statement of reasons for allowance remains the same as previously indicated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681